149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald ERDMAN, Sr., Plaintiff,Janice K. Erdman, Appellant,v.FEDERAL LAND BANK OF OMAHA; Federal Land Bank Association ofForest City; Federal Land Bank of Mason City;Hertz Farm Management, Inc.; DavidSiegrist; C.W. McManigal; JohnDoes, Appellees.
No. 97-4020.
United States Court of Appeals, Eighth Circuit.
Submitted June 5, 1998.Filed June 11, 1998.

Appeal from the United States District Court for the Northern District of Iowa.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Janice K. Erdman appeals the district court's1 dismissal of her action under Federal Rule of Civil Procedure 41(b).  After a careful review of the record and the parties' submissions on appeal, we affirm the judgment for the reasons stated by the district court in its thorough order.  See 8th Cir.  R. 47B. We also deny Erdman's pending motion filed with this court.



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa